Citation Nr: 0945035	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pain and numbness 
of the hands and arms.

2.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2004 
and October 2004 of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Initial Comment

The Board notes that the appellant filed his original claims 
of entitlement to service connection for PTSD, a right arm 
disability and a back disorder in April 2002.  A September 
2002 rating decision granted entitlement to service 
connection for PTSD [assigning a 30 percent disability 
rating], denied entitlement to service connection for a back 
disorder and deferred the issue of entitlement to service 
connection for a right arm disability.  A subsequent December 
2002 rating decision continued the appellant's 30 percent 
disability rating for PTSD and granted noncompensable 
disability ratings for the residual scars from shell fragment 
wounds (SFWs) to the right chest and the right proximal 
anterior biceps (right arm).

The appellant submitted a Notice of Disagreement (NOD) in May 
2003 with the assignment of the 30 percent disability rating 
for PTSD and the noncompensable disability rating for the 
residual scar from the SFW to the right arm.  A Statement of 
the Case (SOC) was issued in September 2003 and a copy was 
mailed to the American Legion.  The SOC was mailed to the 
Veteran's address which he reported on his notice of 
disagreement.  The appellant and his representative stated in 
a February 2004 statement that they never received the 
September 2003 SOC.  Review of the appellant's claims file 
appears to indicate that the SOC was mailed to the 
appellant's correct address and that a copy was issued to the 
appellant's representative.  In this regard, the Board notes 
that there is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  
There is no such clear evidence to rebut the presumption of 
notification in this case.


Issues Presently on Appeal

In December 2003, the appellant filed new claims of: 
entitlement to service connection for bilateral hearing loss, 
diabetes mellitus, Type II (DM), numbness of the hands and 
arms, a back disorder, and a prostate disorder; entitlement 
to increased disability ratings for PTSD and residual scars 
from SFWs to the right chest and the right arm; and for a 
TDIU.

The August 2004 rating decision: denied entitlement to 
service connection for bilateral hearing loss, DM and 
numbness of the hands and arms; continued the previously 
assigned noncompensable disability ratings for the residual 
scars from SFWs to the right chest and the right arm; 
increased the appellant's disability rating for PTSD from 30 
percent to 50 percent disabling [effective February 24, 2003, 
though the Board notes this increase did not constitute a 
full grant of the benefit sought and the increased rating 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993)]; deferred the issues of entitlement to 
service connection for a low back disability with left leg 
sciatica, a prostate disability and TDIU; and finally, 
proposed the appellant be deemed incompetent for VA purposes.  
In August 2004, the appellant submitted a NOD with the denial 
of the issues of entitlement to service connection for 
bilateral hearing loss, DM and numbness of the hands and 
arms.  He subsequently perfected his appeal in January 2005.

The subsequent October 2004 rating decision: granted 
entitlement to service connection for degenerative disc 
disease of the lumbar spine [assigning a 10 percent 
disability rating] and a separate 10 percent evaluation for 
left lower radiculopathy; denied entitlement to service 
connection for a prostate disability and TDIU; and determined 
that the appellant was not competent to handle the 
disbursement of his VA funds.  In November 2004, the 
appellant submitted a NOD with the assignment of a 50 percent 
disability rating for PTSD and for TDIU.  He subsequently 
perfected his appeal in January 2005.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claims.  On 
both of his January 2005 Substantive Appeals [VA Form 9] he 
declined the option of testifying at a personal hearing.

The issues of: entitlement to service connection for 
bilateral hearing loss, DM and numbness of the hands and 
arms; entitlement to a disability rating in excess of 50 
percent for PTSD; and TDIU came before the Board in December 
2005.  At that time, the Board remanded all of the 
aforementioned claims to the Appeals Management Center (AMC) 
for additional evidentiary development, to include obtaining 
any available records associated with the appellant's claim 
for Social Security Administration (SSA) disability benefits, 
VA Medical Center (VAMC) treatment records and for new VA 
examinations to be performed.  

An interim October 2006 rating decision granted entitlement 
to service connection for DM, to include as secondary to 
Agent Orange exposure.  In view of the foregoing, this issue 
has been resolved and is no longer before the Board.  See 
generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Following the AMC's compliance with the December 2005 Board 
Remand, the appellant's remaining claims were returned to the 
Board in February 2007.  At that time, the Board denied 
entitlement to service connection for bilateral hearing loss 
and remanded the remaining issues of entitlement to service 
connection for numbness of the hands and arms, entitlement to 
a disability rating in excess of 50 percent for PTSD and 
entitlement to TDIU to the AMC for additional evidentiary 
development, to include obtaining missing treatment records 
and to schedule the appellant for new VA PTSD and TDIU 
examinations.  These Remand directives having been 
accomplished, the aforementioned issues have been returned to 
the Board for adjudication.  See Stegall, supra.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that pain and numbness of the hands and arms is the result of 
a disease or injury sustained during active duty service.

2.  The evidence of record demonstrates that the appellant's 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, to include: suicidal 
ideation, depression, impaired impulse control and neglect of 
personal appearance and hygiene.

3.  The evidence of record does not demonstrate that the 
appellant's PTSD is manifested by total impairment due to 
gross impairment in thought process or communication; the 
appellant does not suffer from delusions or hallucinations; 
he is oriented to time, place and person and does not suffer 
from severe memory loss.

4.  The evidence of record demonstrates that the appellant is 
unemployable based solely on his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Pain and numbness of the hands and arms was not incurred 
in or aggravated by active duty service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for a 70 percent disability evaluation for 
PTSD, but no higher, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 
(2009). 
3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  This was codified by 38 C.F.R. § 3.159(b)(1).  The 
Board notes that for claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his possession that might pertain to 
the claims.  See 73 Fed. Reg. 23, 353 (Apr. 30, 2008).  The 
absence of notice of this element is of no consequence since 
it is no longer required by law. 

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in March 2004, August 2004 
and January 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Board notes 
that the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), was recently vacated by the United States Court of 
Appeals for the Federal Circuit and accordingly does not 
apply to the appellant's PTSD claim.  See Vazquez-Flores v. 
Peake, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Additionally, 
the August 2006 notice letter informed the appellant of how 
VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claims, 
as well as the avenues through which he might obtain such 
evidence and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  The medical records 
associated with the appellant's claim of entitlement to SSA 
disability benefits have also been associated with the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation 
benefits].

With regard to the appellant's claims of entitlement to 
service connection for pain and numbness of the hands and 
arms and TDIU, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claims, as defined by 
law.  

The record indicates that the appellant participated in VA 
examinations in October 2002, August 2006, September 2006 and 
May 2007 and the results from those examinations have been 
included in the claims file for review.  The examinations 
involved a review of the claims file, a thorough examination 
of the appellant, and an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the appellant's claims.

Regarding the appellant's claim of entitlement to an 
increased disability rating for PTSD, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the appellant.  See Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  The RO provided the appellant appropriate 
VA examinations in March 2004, August 2006 and March 2007.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The aforementioned VA examination reports are thorough and 
supported by VA and private outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.  See Barr, supra.

Additionally, the Board finds there has been substantial 
compliance with its December 2005 and February 2007 remand 
directives.  The Board notes that the Court has recently 
noted that "only substantial compliance with the terms of 
the Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand.  See Stegall, supra.)  The record indicates 
that the AMC obtained missing treatment records and scheduled 
the appellant for medical examinations and the appellant 
attended those examinations.  The AMC later issued 
Supplemental Statements of the Case in October 2006 and 
September 2009.  Based on the foregoing, the Board finds that 
the AMC substantially complied with the mandates of its 
remands.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Service Connection

The appellant contends that he is entitled to service 
connection for pain and numbness of the hands and arms due to 
his time in active duty service.  Specifically, the appellant 
argues that his current disability is a result of the SFW to 
the right arm he sustained while in service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In August 2006, the appellant was diagnosed with cervical 
osteoarthritis and right C6 radiculopathy, manifested by pain 
and numbness to the hands and arms.  See VA Neurological 
Examination Report; August 9, 2006.  Accordingly, the 
appellant has satisfied element (1) under Hickson.  See 
Hickson, supra.  

Review of the appellant's service treatment records indicates 
that upon entry into service, his vascular system, upper 
extremities and neurologic system were considered normal.  
The appellant himself indicated that he was in good health 
and he specifically denied paralysis.  See Standard Forms 
(SF) 88 & 89; Service Entrance Examination Reports; April 21, 
1966.  On March 7, 1968, while running for cover from enemy 
fire, the appellant sustained a SFW to the right arm and the 
right side of his chest (for which he is currently service-
connected).  At that time, the appellant's initial treatment 
consisted of application of a pressure dressing.  See Service 
Treatment Record; DD Form 1380; March 7, 1968.  On March 24, 
1968, it was noted that the inner aspect of the appellant's 
right arm had become infected.  It was subsequently debrided 
and closed.  The appellant was ordered to return to duty two 
days later.  See Service Treatment Record; Chronological 
Record of Medical Care; March 24, 1968.  During the 
appellant's July 1968 separation examination, the examiner 
noted his vascular system, upper extremities and neurologic 
system to be normal.  The appellant himself stated that he 
was in good health and denied experiencing any current 
symptoms.  See SF 88 & 89; Service Separation Examination 
Reports; July 25, 1968.  Clearly, element (2) under Hickson 
has been satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
Board notes that the only evidence in support of the 
appellant's claim consists of his own lay statements alleging 
that his current pain and numbness of the hands and arms are 
the result of his in-service SFW to the right arm.  Further, 
while the Board acknowledges that the appellant is competent 
to give evidence about what he experiences [see, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994)], he is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr, supra  (lay testimony is competent to 
establish the presence of observable symptomatology).  
However, the Board finds that the appellant's lay statements 
in the present case are outweighed by the negative in-service 
treatment records, post-service treatment records (indicating 
hand and arm disabilities that began many years after 
service), and the negative VA medical opinions cited below.  
Accordingly, the appellant's lay statements are not afforded 
probative weight.

The evidence against the appellant's claim consists of 
multiple VA examinations, supported by VAMC outpatient 
treatment records.  In October 2002, the appellant 
participated in a VA muscles examination.  At that time, the 
appellant complained of occasional cramping in his biceps, 
though no weakness was noted.  The VA examiner indicated the 
appellant's medical history, to include the 1968 shrapnel 
injury to the right brachium.  Upon physical examination, the 
appellant's biceps and triceps strength were considered 5/5 
and there was no numbness in the musculocutaneous or lateral 
antebrachial or medial antebrachial cutaneous distribution.  
The VA examiner's impression was multiple shrapnel injuries 
without residual deficit.  See VA Muscles Examination Report; 
October 26, 2002.

In February 2003, the appellant complained of numbness of the 
left lower extremity, but did not indicate that he suffered 
from numbness of the hands and arms.  See VAMC Treatment 
Records; February 28, 2003.  In October 2003, the appellant 
was seen for a neurological consultation.  The appellant 
noted a 15 year history of bilateral arm paresthesias and 
bilateral arm numbness.  He stated that periodically his 
hands fell off of the steering wheel when he was driving due 
to paralysis up to the wrists.  The appellant further stated 
that he had experienced these problems since his time in 
service when he performed gunnery work loading shells into a 
large artillery piece.  He specifically contended that the 
repetitive motions of lifting, twisting and turning caused 
his current disabilities.  See VAMC Treatment Records; 
Neurological Consult; October 24, 2003.


In August 2006, the appellant was afforded a VA neurological 
examination.  The cranial nerves examination revealed no 
abnormality.  The motor system examination demonstrated a 
flexion extension tremor in the fingers of both hands with 
arms outstretched.  There was no evidence of incoordination 
and no ataxia on finger-to-nose testing.  The appellant's 
motor strength was normal and there was no muscle atrophy.  
His station and gait were normal.  The primary sensations 
demonstrated a decrease in monofilament light touch in right 
C6 dermatomal distribution.  Tendon reflexes were slightly 
less active at the bilateral brachial radials, but otherwise 
the appellant's flexes were symmetrical.  The overall 
impression was cervical osteoarthritis and right C5 
radiculopathy.  See VA Neurological Examination Report; 
August 9, 2006.

A subsequent August 2006 VA joints examination, including 
magnetic resonance imaging results, diagnosed the appellant 
with degenerative disc disease of the cervical spine and 
degenerative joint disease of the bilateral shoulders, elbows 
and wrists.  The VA examiner opined that these disabilities 
were less likely than not related to the appellant's active 
duty service, to include his right arm SFW.  The VA 
examiner's supporting rationale included (1) the fact that 
there were no chronic complaints of pain and numbness of the 
hands and arms in service or after, (2) there was no neck 
pain until 2003 and no neurological findings associated 
therewith and (3) no records indicating that the appellant 
suffered from any trauma or injury in service to support this 
claim.  See VA Joints Examination Report; August 23, 2006.

Finally, the appellant participated in a second VA 
neurological examination in September 2006.  The VA examiner 
stated that the appellant's complaints of numbness of the 
hands and arms were due to cervical spondylosis, causing 
right C-6 radiculopathy.  It was further noted that it was 
less likely than not that the appellant's disability was 
related to his time in active duty service, to include his 
right arm SFW.  In support of this conclusion, the VA 
examiner noted that upon examination in July 1968 [the 
appellant's separation examination report], there was no 
indication of abnormality of the spine or the upper 
extremities, other than scars.  As noted above, review of the 
appellant's service treatment records revealed that the 
appellant's March 7, 1968 injury to the right arm was treated 
with the application of a pressure dressing.  Though the 
appellant's wound later became infected and required 
debriding, there was no mention of numbness.  The VA examiner 
further noted an October 1997 neurological examination that 
noted sensation was normal with the exception of a very 
distinct hypalgesia on the left.  While there was numbness in 
the left lower extremity at that time, there was no evidence 
of numbness of the right upper extremity.  Further, as noted 
above, the October 2002 VA examination also found no numbness 
in the upper extremities.  See VA Neurological Examination 
Report; September 20, 2006.

Ultimately, the October 2002, August 2006 and September 2006 
VA examinations all concluded that the appellant's current 
complaints of pain and numbness of the hands and arms is not 
related to the appellant's time in active duty service.  At 
no time has the appellant submitted a medical opinion in 
support of his claim.  The Board acknowledges the appellant's 
sincere belief that his current disability is due to his 
right arm SFW; however, the medical evidence of record simply 
does not support this contention.  As such, the appellant's 
claim must fail.

Although the appellant has established that he currently 
suffers pain and numbness of the hands and arms, the evidence 
of record does not support a finding that these conditions 
are the result of his time in service.  The appellant's claim 
fails on the basis of element (3) under Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  

III.  Increased Disability Rating

The appellant contends that his service-connected PTSD is 
more severe than contemplated by his currently assigned 50 
percent disability rating.  The Board concurs.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2009).  While 
a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and increase in the 
disability rating is at issue, it is generally the present 
level of the disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The appellant was 
originally granted entitlement to service connection for PTSD 
in September 2002, with an effective date of April 26, 2002.  
At that time, he was assigned a 30 percent disability rating.  
The appellant initiated the present claim on December 22, 
2003.  As noted above, the August 2004 rating decision 
increased the appellant's disability evaluation from 30 
percent to 50 percent disabling, effective February 24, 2003 
[the date of the appellant's hospitalization for PTSD 
symptoms.]

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 
(2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. 

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the appellant's case (PTSD).  In any event, 
with the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the 
rating schedule.  Therefore, rating under another Diagnostic 
Code would not produce a different result.  The appellant has 
not requested that another Diagnostic Code should be used.

Ratings are assigned according to the manifestation of 
particular symptoms.  See 38 C.F.R. § 4.130 (2009).  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting; 
inability to establish and maintain 
effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Analysis

The evidence dated since the assignment of the 50 percent 
disability rating on February 24, 2003, consists of lay 
statements, VA and private outpatient treatment records and 
three VA examinations.  After a careful review of the record 
and for reasons and bases expressed immediately below, the 
Board finds that the appellant's demonstrated PTSD 
symptomatology more nearly approximates the criteria required 
for a 70 percent disability rating.  See 38 C.F.R. § 4.7 
(2009).

Initially, the Board notes that the appellant has been deemed 
incompetent to handle his funds by VA due to his PTSD 
symptomatology.  See Rating Decision; October 18, 2004.

As noted above, the appellant was admitted to the VAMC on 
February 24, 2003 for increased PTSD symptomatology.  At that 
time, he endorsed a history of passive suicidal ideation for 
the prior 30 years, but stated that he did not have a current 
plan.  See VAMC Treatment Records; February 24, 2003.  From 
that point forward, the appellant continued to endorse 
passive suicidal ideation.  See VAMC Treatment Records, June 
2, 2003, September 14, 2004 & December 22, 2006; VA PTSD 
Examination Reports, March 9, 2004; August 9, 2006 & March 
14, 2007.  The only occasion upon which the appellant stated 
a specific plan for suicide was in February 2006.  At that 
time, he stated he had thought of suicide by overdose or 
shooting himself.  See VAMC Treatment Record; February 1, 
2006.

The appellant has also endorsed hypervigilance, to include 
obsessional rituals.  See VAMC Treatment Record; March 13, 
2003.  Specifically, the appellant indicated that he must 
always have the doors to his home locked and the window 
blinds down for fear of being watched.  See VA PTSD 
Examination Reports; August 9, 2006 & March 14, 2007.  In her 
March 2004 statement, the appellant's wife reiterated that 
the doors always remain locked and that the window blinds 
must be down.  She further stated that no visitors were ever 
allowed over to their home and that the appellant maintained 
a significant number of firearms.

The appellant has consistently endorsed significant 
depression, affecting his ability to function independently.  
See VAMC Treatment Records, June 2, 2003, September 14, 2004 
& December 22, 2006; VA PTSD Examination Reports, March 9, 
2004; August 9, 2006 & March 14, 2007.  In February 2006, the 
appellant stated that he did not want to get out of bed and 
felt like crying.  See VAMC Treatment Record; February 1, 
2006.  In 2008, the appellant reported continued suffering 
from depression, causing him to isolate himself.  See Private 
Treatment Records; P.B.M., M.D.; August 26, 2008 & September 
5, 2008.

Impaired impulse control has been a consistent element of the 
appellant's constellation of PTSD symptoms.  See VAMC 
Treatment Records; March 13, 2003 & September 14, 2004; VA 
PTSD Examination Reports; March 9, 2004, August 9, 2006 & 
March 14, 2007.  The appellant's wife additionally noted that 
she must drive the appellant when they travel in a motor 
vehicle.  The appellant was noted to be extremely aggressive, 
attempting to start confrontations with other drivers at any 
perceived altercation.  His driving also caused his wife a 
great deal of emotional distress.  See Wife's Statement; 
March 4, 2004.

In February 2006, the appellant indicated that he did not 
have any desire to bathe due to his depression.  Further, 
during his private psychiatric treatment, the appellant's 
wife stated that she must remind him to shower.  See Private 
Treatment Records; P.B.M., M.D.; August 26, 2008 & September 
5, 2008.

The appellant also demonstrated difficulty in adapting to 
stressful circumstances, including establishing and 
maintaining effective relationships.  While the appellant has 
been married for over 30 years, he indicated that he has a 
very difficult time communicating with his wife and children.  
He specifically stated that he felt "shut down 
emotionally."  See VA PTSD Examination Report; March 9, 
2004.  In addition to his impaired impulse control, which 
caused him a great deal of stress, the appellant stated that 
his disabilities necessitated giving up one of his homes to 
move to a very isolated vacation home on the side of a 
mountain at the end of a dead end road.  See Private 
Treatment Records; P.B.M., M.D.; August 26, 2008 & September 
5, 2008.  He also demonstrated symptoms of obsessive 
compulsive disorder, worried that his impulsive behavior 
might cause him to hurt someone, feared his home would be 
burglarized or burned down, etc.  Id.


Global Assessment of Functioning

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the appellant's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score is, of course, just one part of the medical evidence to 
be considered, but it is not dispositive.  See VAOPGCPREC 10-
95.  The same is true of any physician's statement as to the 
severity of a condition.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

GAF scores from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

With the exception of the appellant's admission to the VAMC 
for PTSD symptoms in February 2003 when his GAF score was 
listed as 25, the appellant has been assigned relatively 
consistent GAF scores.  In March 2003 and June 2003: 47; in 
March 2004: 53; in September 2004: 45; in August 2006: 50; in 
December 2006: 45; in March 2007: 50; and in August 2008 and 
September 2008: 40.  The Board finds these GAF scores to be 
consistent with the assignment of a 70 percent disability 
rating as it is reflective of the symptomatology discussed 
above.

Conclusion

As noted above, the Board's inquiry is not necessarily 
limited to the criteria found in the VA rating schedule.  See 
Mauerhan, supra.  However, the Board has not identified any 
other aspects of the appellant's service-connected PTSD which 
would enable it to conclude that the criteria for a higher 
rating have been approximated, and the appellant and his 
representative have pointed to no specific example of such 
pathology.

A review of the medical evidence indicates that the 
appellant's psychiatric symptomatology centers on depression, 
anxiety, suicidal ideation, sleep impairment, impaired 
impulse control, intrusive thoughts, nightmares, anger, guilt 
and hypervigilance.  These symptoms more nearly approximate 
the 70 percent disability rating criteria.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

It is not disputed that the appellant's PTSD causes 
considerable, if not total, occupational impairment.  
However, a 100 percent rating for PTSD requires not only 
total occupational impairment, but also total social 
impairment; and the evidence in this case does not show total 
social impairment.  The appellant continues to live with his 
wife of many years and his daughter.  As such, while the 
appellant may have difficulty interacting with people, it 
cannot be said that he has total social impairment.

Furthermore, the appellant has not generally demonstrated the 
symptoms that are considered to be representative of a 100 
percent rating.  The appellant has consistently been alert 
and oriented to person, place, and time at his VA 
examinations and treatment sessions.  He has not been shown 
to have gross impairment in thought processes or 
communication; persistent delusions or hallucinations; or 
grossly inappropriate behavior.  The appellant has complained 
of memory problems, but it has never been alleged that he has 
forgotten the names of close relatives or his own name.  In 
addition, even though the Veteran did not have a desire to 
bath, he did bath.  There was no evidence that he had an 
inability to maintain minimal personal hygiene.  Moreover, 
while the Veteran was hospitalized in 2003 due to suicidal 
and homicidal thoughts, he never had any intent to hurt or 
harm himself or any body else.  There is nothing in the 
hospital report or any other reports of record which 
demonstrates that he had a persistent danger of hurting 
himself or others.  His GAF score of 25 at the time of 
hospitalization was representative that he had suicidal and 
homicidal ideation and this is appropriately compensated in 
the assigned 70 percent rating.  Again, as noted previously, 
there was no evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, intermittent inability to perform activities f daily 
living (including maintenance of minimal personal hygiene) or 
memory loss for names of close relatives, own occupation or 
own name.  As such, the next higher schedular rating of 100 
percent for PTSD is not warranted.


Hart Considerations

In Hart, supra, the Court stated that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In the instant case, the competent 
medical evidence shows that throughout the appeal period, the 
appellant has demonstrated PTSD symptomatology warranting a 
disability rating of 70 percent.  

Extraschedular Consideration

While the evidence does not warrant a rating in excess of 70 
percent for PTSD on a schedular basis, extraschedular 
consideration must also be given.  In this case, the 
appellant's main complaints with regard to his PTSD are 
depression, suicidal ideation, impaired impulse control and 
difficulty relating to people; all of which are symptoms that 
are specifically addressed in the schedular rating criteria.  
As such, it appears that the schedular criteria cover the 
manifestations of the appellant's PTSD.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  However, even if it were concluded 
that the schedular criteria was inadequate, the evidence 
fails to show that appellant's PTSD is so exceptional that it 
has required frequent hospitalization (aside from a single 
voluntary hospitalization in 2003 when the appellant was 
first dealing with his PTSD), and the schedular rating 
criteria contemplates considerable interference with 
employment.  As such, the Board finds that the schedular 
evaluation in this case is not impractical, and, therefore an 
extraschedular referral is not warranted. 

IV.  TDIU

The appellant asserts that he is unemployable as a result of 
his service-connected disabilities.

A TDIU may be assigned where the schedular rating is less 
than total when a disabled veteran is, in the judgment of the 
Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  See 38 C.F.R. § 4.16(a) (2009).

The appellant is currently service-connected for: PTSD (70 
percent disabling); degenerative disc disease of the lumbar 
spine (10 percent disabling); radiculopathy of the left lower 
extremity, associated with degenerative disc disease of the 
lumbar spine (10 percent disabling); DM (10 percent 
disabling); and for residual scars from SFWs to the right 
chest and right arm (considered noncompensable).  As such, 
the appellant's disabilities satisfy the schedular criteria 
set forth in 38 C.F.R. § 4.16(a).

The appellant is currently unemployed and has a number of 
health problems that severely impair his functioning and 
employability, as noted above.

The appellant retired from his position as a truck driver in 
2002 as a result of his low back disabilities and he is 
currently in receipt of SSA disability benefits for that 
reason.  However, it is clear that since the appellant 
stopped working, his PTSD-related symptoms have steadily 
increased in severity, such that they now render him 
unemployable.  For example, in August 2006, the VA examiner 
indicated that PTSD significantly limited the appellant's 
ability to obtain or retain substantially gainful employment, 
but did not preclude it.  See VA PTSD Examination Report, 
August 9, 2006.  In August and September 2008, however, Dr. 
P.B.M. stated that the appellant was totally unemployable due 
to his PTSD symptomatology.  See Private Treatment Records; 
P.B.M., M.D.; August 26, 2008 & September 5, 2008.

This conclusion is well supported by the remaining VA 
examination reports, VA treatment records and lay statements 
submitted by the appellant and his wife.  The appellant has 
isolated himself in a remote location to live, has severely 
impaired impulse control and severe depression.

It is also noted that a 70 percent disability rating for PTSD 
anticipates considerable occupational impairment; and, while 
the appellant did not meet the criteria for a 100 percent 
schedular rating for PTSD, such a rating involves a social 
component in addition to an occupational component.  In this 
case, the evidence shows that the appellant has enough of a 
family life such that he is not totally socially impaired.  
Additionally, the appellant did not have any symptoms 
representative of the ones listed in the criteria for the 
assignment of a 100 percent rating.  Thus, a schedular 100 
percent rating was not warranted.

The question, however, with a TDIU is different in that it is 
a determination of whether the appellant is precluded from 
working on account of his service-connected disabilities.  
There is no social component.  The evidence demonstrates that 
the appellant is unemployable based on his PTSD.  The lay 
statements of the appellant and his wife make this clear.  
Furthermore, the appellant's VA physicians have found serious 
psychiatric impairment and his private physician has 
concluded that the appellant is 100 percent unemployable.

As such, because the evidence demonstrates that the appellant 
is unemployable as a result of his service-connected 
disabilities, the criteria for TDIU have been met.  
Accordingly, the appellant's claim is granted.


ORDER

Entitlement to service connection for pain and numbness of 
the hands and arms is denied.

Entitlement to a rating of 70 percent, but no higher, for 
posttraumatic stress disorder is warranted, subject to the 
laws and regulations governing payment of monetary benefits. 


	(CONTINUED ON NEXT PAGE)



TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


